Citation Nr: 0532768	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-13 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 15, 2002 rating decision that, 
inter alia, denied service connection for PTSD.  On May 2, 
2003, the veteran filed a notice of disagreement (NOD) that 
was limited to the denial of service connection for PTSD.  
The RO issued a statement of the case (SOC) on February 10, 
2004.  The veteran filed a substantive appeal on April 6, 
2004.

In August 2005, the veteran presented testimony during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The record includes a diagnosis of PTSD that appears to 
be associated with the veteran's military service.

3.  As the record does not establish that the veteran had 
service in Vietnam, he is not shown to have engaged in combat 
with the enemy.  

4.  Service records or other credible supporting evidence has 
not corroborated the occurrence of any of the veteran's 
claimed in-service stressful experiences, and the veteran has 
not provided sufficient information for VA to further attempt 
to independently corroborate any such experience.




CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through a December 2001 notice letter, a February 2004 SOC, 
as well as a March 2005 SSOC, the RO notified the veteran and 
his representative of the legal criteria governing the claim, 
the evidence that had been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the December 2001 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, the 
veteran was requested to provide the RO with any evidence or 
information in his possession pertaining to his claim.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

The first three of Pelegrini's content of notice requirements 
clearly have been met in this case.  With respect to the 
fourth requirement, the Board notes that the veteran has not 
explicitly been advised to provide to the RO evidence in his 
possession that is pertinent to his claim.   pertains to his 
claims.  However, the claims file reflects that the veteran 
has submitted in support of his claims pertinent private 
medical records that he had in his possession as well as a 
detailed response to a request for verification of stressors.  
Given that fact, as well as the RO's instructions to him 
(noted above), the Board finds the veteran has been put 
notice to furnish any evidence in his possession that 
pertains to the claim.  Hence, on these facts, the RO's 
omission is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 
(2004).

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA- administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after May 2002 rating decision on appeal.  
However, the Board finds that any lack of full, pre-
adjudication notice in this case does not prejudice the 
veteran in any way.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

As indicated above, in the instant case on appeal, the 
veteran filed his claim in June 2000, after which the RO 
issued a December 2001 letter notifying him of the VCAA and 
VA's  responsibilities to notify and assist him in his 
claims.  The February 2004 SOC, as well as the March 2005 
SSOC, notified the veteran what was needed to substantiate 
his claim and also identified the evidence that had been 
considered with respect to the claim.  After the notice 
letter, the SOC, and the SSOC, the veteran was afforded an 
opportunity to respond.  The veteran has not identified any 
medical treatment providers from whom he wanted the RO to 
obtain records and has not provided any additional 
information that could, or could be used to, verify the 
occurrence of any of his claimed stressors.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim 
currently under consideration.  The veteran's service medical 
records are associated with the claims file, as are treatment 
records from the VA Medical Center (VAMC) in West Los 
Angeles, Bakersfield, California as well as treatment records 
form Kaiser Permanente.  The veteran has also been afforded a 
VA examination in connection with his claim, the report of 
which is associated with the claims file.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional, 
existing evidence pertinent to the claim for service 
connection for PTSD that needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp., 159 F.3d at 549; 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.  

II.  Analysis

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f) (2005).

As reflected in an October 2001 VA examination report, the 
veteran has been diagnosed with PTSD that appears to be 
related to service.  That diagnosis notwithstanding, the 
Board finds that this claim must nonetheless fail because 
another essential criterion for establishing service 
connection for PTSD-credible evidence that the claimed 
stressor actually occurred-has not been met.  

During his October 2001 VA examination, the veteran reported 
being involved with the evacuation of the American Embassy in 
Saigon where he allegedly provided security.  He claimed to 
have witnessed children being thrown over a 14-foot wall, by 
their parents, in an effort to have them evacuated.  In 
addition, he claims to have endured enemy shelling, although 
he did not participate in any firefights.  He also claimed to 
have witnessed two fellow soldiers killed and that he injured 
his knee when he was pushed off the evacuating helicopter.  
He reported that he was hospitalized for a week aboard ship 
following that incident and that he had received the Purple 
Heart.

In response to the RO's request for additional stressor 
information along with copies of the claimed awards and/or 
decorations, the veteran provided a partially completed 
questionnaire, which indicated that the incidents at the 
American Embassy occurred during April/May 1975 and that his 
assignment lasted some 34 days.  He additionally claims to 
have witnessed a helicopter crash into the sea with no 
survivors.  He did not provide any copies of pertinent awards 
or decorations.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation 
in combat, a determination that is to be made on a case-by-
case basis, requires that the veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements. Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98.

Considering the evidence of record in light of the above, the 
Board is unable to find that this veteran engaged in combat 
with the enemy.  Clearly, the veteran served during the 
Vietnam era.  His service records support that the veteran 
was assigned to the following units: 7th Fleet, Marine Wing 
Support Group 17, 9 Marine Amphibious, 1st Marine Air Wing, 
Headquarters and Support.  Significantly, however, there is 
no evidence that the veteran served in Vietnam.  Neither his 
DD-214 or personnel records include anything indicative of 
such service, and the veteran has not furnished any evidence 
of such service (to include evidence of his alleged Purple 
Heart).  Moreover, in January 2002 and April 2002 responses 
to RO inquiries, the Headquarters United States Marine Corps 
(Marine Corps Historical Center) indicated that it was unable 
to verify the veteran's presence in Vietnam.  As there is no 
evidence of Vietnam service during the Vietnam era, the only 
period during which the veteran served, it follows that the 
Board must find that the veteran did not engage in combat 
with the enemy.  

As such, and pursuant to the above-cited authority, the 
veteran cannot establish the occurrence of any his alleged 
in-service stressors on the basis of his assertions, alone; 
rather, there must be evidence to corroborate the occurrence 
of such.  See 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 
98.

In this case, however, there is no credible evidence to 
establish that any of the veteran's alleged in-service 
stressors actually occurred.  The veteran's service medical 
records are silent as to the occurrence of the claimed 
helicopter injury to his knee (although these records do 
mention that the veteran injured his left knee in December 
1974 when he fell off a bicycle), and the Marine Corps 
Historical Center has indicated that it is also unable to 
verify any of the veteran's claimed stressors.  Further, the 
veteran has not furnished or identified any evidence that 
would corroborate any of his claimed stressors, and has been 
unable to provide sufficient information for the RO to 
further attempt to independently verify the occurrence any 
claimed stressor.  As indicated above, the stressor 
questionnaire the veteran submitted to the RO was incomplete, 
and, during his August 2005 Board hearing, he testified that 
he was unable to remember the names of the soldiers who were 
killed in service, or the unit to which he was temporarily 
attached when these events occurred.  He also acknowledged 
that his service medical records do not corroborate the 
claimed helicopter injury to his knee.

At this juncture, then, there is no verified or verifiable 
in-service stressful experience to support a grant of service 
connection for PTSD, and no basis for undertaking any further 
development on this element of the claim.

Absent credible supporting evidence of a claimed in-service 
stressor, the requirements for service connection for PTSD 
are not met.  Under these circumstances, the benefit- of-the-
doubt doctrine is not for application, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


